Citation Nr: 0315265	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  97-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for left ear otitis 
media.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a 
laceration of the left arm, including carpal tunnel syndrome 
(CTS).

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Richard A. Lustgarten, 
attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971 and active duty for training in June 1974.  He also had 
service in the U.S. Army Reserve.  His decorations include 
the Purple Heart Medal and the Combat Infantryman Badge.

This appeal came to the Board of Veterans' Appeals (Board) 
from June 1997 and later RO rating decisions that denied 
service connection for residuals of a head injury, including 
migraine headaches, a seizure disorder, and first cervical 
nerve disorder; left ear otitis media; residuals of a back 
injury; and residuals of a laceration of the left arm, 
including CTS; and denied a total rating for compensation 
purposes based on individual unemployability.  In a March 
2003 decision, the Board granted service connection for 
residuals of a head injury, including migraine headaches, a 
seizure disorder, and first cervical spine disorder.  

In March 2003, the Board deferred action on the other issues 
pending processing of the grant of service connection for 
residuals of a head injury, including migraine headaches, a 
seizure disorder, and first cervical nerve disorder.  An 
April 2003 RO rating decision granted service connection for 
migraine headaches status post head injury and assigned a 
50 percent evaluation, effective from June 1997; granted 
service connection for a seizure disorder and assigned a 
10 percent evaluation, effective from June 1997; granted 
service connection for cervical sprain, including first 
cervical nerve disorder, and assigned a 10 percent 
evaluation, effective from June 1997; and granted service 
connection for tender scars of the left knee and assigned a 
10 percent evaluation, effective from October 1996.  The 
Board will now prepare a separate decision on the other 
issues.



FINDINGS OF FACT

1.  Left ear otitis media began in service.

2.  A back disorder was not present in service or for many 
years later, and it is not related to an incident of service 
or to a service-connected disability or disabilities.

3.  A left arm disability was not present in service or for 
many years later, and it is not related to a disease or 
injury in service.

4.  The veteran last worked in April 1996; he has work 
experience as a registered nurse; and he has 4 years of 
college.

5.  Service connection is in effect for migraine headaches 
status post head injury, rated 50 percent disabling; post-
traumatic stress disorder (PTSD), rated 30 percent disabling; 
post operative residuals of multiple fragment wounds of the 
left knee, rated 30 percent disabling; residuals of multiple 
wounds of the right knee, rated 10 percent disabling;  
residuals of multiple wounds of the right elbow and wrist, 
rated 10 percent disabling; residuals of multiple fragment 
wounds of the left foot, rated 10 percent disabling; tenders 
scars of the left knee, rated 10 percent disabling; cervical 
sprain to include a first cervical nerve disorder, rated 
10 percent disabling; seizure disorder, rated 10 percent 
disabling; and seborrheic eczema of the scalp, rated 
zero percent disabling; the combined rating for the service-
connected disabilities is 90 percent.

6.  The veteran's service-connected disabilities prevent him 
from engaging in substantially gainful employment compatible 
with his education and work experience.


CONCLUSIONS OF LAW

1.  Left ear otitis media was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Degenerative disc disease with arthritis of the 
lumbosacral spine was not incurred in or aggravated by active 
service; nor may arthritis of the lumbosacral spine be 
presumed to have been incurred in active service; nor is 
degenerative disc disease with arthritis of the lumbosacral 
spine proximately due to or the result of a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).

3.  A left arm disability, including CTS, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  The criteria for a total rating for compensation purposes 
based on individual unemployability are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for left ear otitis media, a back 
disorder, and a left arm disability, and for a total rating 
for compensation purposes based on unemployability due to his 
service-connected disabilities, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of any left ear otitis media, residuals 
of a back injury, and a left arm disability, and to determine 
the severity of his service-connected disabilities.  He has 
also refused to report for additional VA examinations to 
determine the severity of his service-connected disabilities 
and their effect on his ability to work, and to obtain 
information as to the etiology of his back disorder.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  In September 
2001, January 2002, and May 2002 letters, the RO notified him 
of the evidence needed to substantiate the claims.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Left Ear Otitis Media

A.  Factual Back ground

The veteran had active service from October 1969 to September 
1971 and active duty for training in June 1974.  He also had 
service in the U.S. Army Reserve.  His decorations included 
the Purple Heart Medal and the Combat Infantryman Badge.

Service medical records do not show a diagnosis of left ear 
otitis media.  These records show that he was seen in August 
1971 for earache of the left ear.  A history of left ear 
otitis media was noted and the left ear canal was red and 
cloudy.

The veteran underwent a VA examination in January 1972.  He 
gave a history of earache in 1971 and of having his ears 
cleaned 3 to 4 times because of draining.  A left ear 
disability was not found.

VA, service department, and private medical records, 
including documents received from the Social Security 
Administration (SSA) and the state of New Jersey regarding 
disability benefits, reveal that the veteran was treated and 
evaluated for various conditions from the 1970's to 2002.  
The more salient medical reports related to the claims 
considered in this appeal will be discussed in the 
appropriate sections of this decision.

The record indicates that the veteran received VA benefits 
for training and rehabilitation under Chapter 31 of 
38 U.S.C.A. and that his vocational and rehabilitation file 
and counseling records have been associated with the 
appellate record.  Those documents do not indicate that left 
ear otitis media was a factor in the veteran's training.

Service department medical records shows that the veteran was 
hospitalized at 2 hospitals from March 1975 to March 1976.  
It was noted that throughout this hospitalization, he 
complained of left ear pain and that numerous evaluations 
revealed no abnormalities.  He was recommended for an 
evaluation in the ENT (ears, nose, throat) clinic and the 
examiner believed the veteran had fluid behind the left 
eardrum.  He was started on Sudafed and instructed to perform 
frequent Valsalva maneuvers.  The diagnoses at the time of 
his hospital discharge in March 1976 included atelectasis of 
the left ear, persistent despite treatment.

A private medical report dated in February 1982 notes that 
the veteran was initially seen in February 1982 with a 
history of pain in his left ear with some plugging sensation 
in that ear.  The diagnosis was left serous otitis media.  

The veteran underwent VA medical examinations in 1997.  At a 
general medical examination in March 1997 he gave a history 
of several myringotomies in the left ear for fluid in that 
ear.  He underwent a VA ENT examination in March 1997 to 
determine the nature and extent of any left ear disability.  
The diagnoses included serous otitis media of the left ear.

Private medical reports of the veteran's treatment in 2000 
and 2001 show that he was seen for left ear problems.  Those 
records reveal that he has frequent episodes of left ear 
clogging.

The veteran testified at hearings before the undersigned 
sitting at the RO in May 2000 and September 2002.  His 
testimony was to the effect that his left ear otitis media 
began in service in 1971.  He also testified to the effect 
that this condition was improperly treated at service 
department medical facilities while he was hospitalized in 
1975 and 1976, and that he had problems with this condition 
while pursuing a VA vocational and rehabilitation program at 
Felician College from 1980 to 1982.

A letter from the Felician College received in 2002 reveals 
that the veteran attended that school from April 1980 to June 
1982.  This letter notes that his school attendance was under 
the VA Vocational and Rehabilitation Program.



B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).

The record indicates that the veteran received medals that 
denote combat participation while in service.  Hence, he is 
considered to be a combat veteran and his testimony to the 
effect that he had left ear otitis media in service will be 
accepted as correct if consistent with the other evidence of 
record.  The service medical records show that he was seen 
for left ear problems and note a history of left ear otitis 
media.  While the service medical records do not specifically 
note the presence of left ear otitis media, the Board finds 
that the veteran had left ear otitis media in service because 
his statements that he had otitis media in service are 
consistent with the circumstances of his active service and 
the evidence in this case.  

The evidence shows that the veteran had constant complaints 
of left ear problems while hospitalized at service department 
hospitals from March 1975 to March 1976, and that he was 
found to have atelectasis of the left ear.  A private medical 
report dated in February 1982 notes that the veteran was 
initially seen in February 1982 with a history of pain in his 
left ear with some plugging sensation in that ear.  The 
diagnosis was left serous otitis media.  The medical evidence 
reveals that the veteran continues to have left ear problems 
and when seen at a VA ENT examination in 1997 left serous 
otitis medial was found.

The Board finds that the evidence reveals the veteran has 
left ear otitis media that had its onset in service and that 
he has continued to have problems with this condition since 
then.  Hence, the evidence supports granting service 
connection for this condition.


The veteran's testimony also indicates that his left ear 
otitis media is related to VA treatment or lack of proper 
treatment.  In view of the above Board decision granting 
service connection for left ear otitis media, his claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 (West 2002) 
for left ear otitis media is now moot and will not be 
addressed by the Board.

II.  Service Connection for a Back Disorder

A.  Factual Background

Service medical records do not show that the veteran was seen 
for back problems.  These records do not show the presence of 
a back disorder.

The post-service medical records do not reveal the presence 
of a back disorder until the 1990's.  Documents received from 
the SSA and the state of New Jersey reveal that the veteran 
was awarded disability benefits, and that he sustained low 
back injuries in November 1993 and April 1996.  A private 
medical report reveals that he underwent a CT (computed 
tomography) scan of the lumbosacral spine in December 1993 
that showed moderate spinal stenosis at L2-4, as well as 
relatively mild stenosis at L4-5; and facet arthropathy at 
L5-S1 (left greater than right) as well as foraminal 
narrowing at this level (also greater on the left side), and 
possible impingement upon the exiting left L5 root within the 
proximal neural foramen.

A VA document reveals that the veteran failed to report for a 
VA examination in 2001.  In a January 2002 letter, the RO 
notified the veteran that an examination was needed in order 
to obtain information to adjudicate his claim for service 
connection for a back disorder.  He was asked to notify the 
RO to schedule another examination if he wanted to report for 
such examination.  Statements received from the veteran are 
to the effect that he would not appear for another VA 
examination and that the private medical reports of his 
recent evaluations were sufficient to adjudicate his claims.

The veteran testified before the undersigned in May 2000 and 
September 2002.  His testimony was to the effect that he had 
injured his back at work because his service-connected 
disabilities caused him to place additional strain on his 
back when lifting and doing other tasks.

A private medical report dated in June 2002 reveals that the 
veteran underwent a neurological evaluation.  It was noted 
that he had degenerative disc disease and spinal 
arachnoiditis.

A review of the record reveals that service connection is in 
effect for migraine headaches status post head injury, rated 
50 percent disabling under diagnostic code 8100; PTSD, rated 
30 percent disabling under diagnostic code 9411; post 
operative residuals of multiple fragment wounds of the left 
knee, rated 30 percent disabling under diagnostic code 5257; 
residuals of multiple wounds of the right knee, rated 
10 percent disabling under diagnostic code 5314;  residuals 
of multiple wounds of the right elbow and wrist, rated 
10 percent disabling under diagnostic code 5308; residuals of 
multiple fragment wounds of the left foot, rated 10 percent 
disabling under diagnostic code 5310; tenders scars of the 
left knee, rated 10 percent disabling under diagnostic code 
7804; cervical sprain to include a first cervical nerve 
disorder, rated 10 percent disabling under diagnostic code 
5290; seizure disorder, rated 10 percent disabling under 
diagnostic code 8910; and seborrheic eczema of the scalp, 
rated zero percent disabling under diagnostic code 7806.  The 
combined rating for the service-connected disabilities is 
90 percent, effective from June 1997.

B.  Legal Analysis

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

The service medical records do not show the presence of a 
back disorder.  Nor does the veteran allege the presence of a 
back condition in service.  The post-service medical records 
do not show the presence of a back condition until the 
1990's.  The evidence reveals that the veteran sustained 
injuries to his back in 1993 and 1996, and statements and 
testimony from him are to the effect that those injuries were 
caused because of the presence of his numerous service-
connected disabilities that required him to place undue 
stress on his back when performing various tasks with his 
back.  There is no competent evidence that links the 
veteran's back disorder, degenerative disc disease with 
arthritis of the lumbosacral spine, to a disease or injury in 
service or to a service-connected disability, and the veteran 
refuses to report for a VA examination that could provide an 
opinion as to the etiology of his low back disorder.

Statements and testimony from the veteran linking his back 
disorder to his service-connected disabilities are not 
considered competent evidence because the record does not 
show that he has the experience, training or education to 
make medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds that the evidence does not show the presence 
of a back disorder in service or for many years later, and 
does not link the back disorder to an incident of service or 
to a service-connected disability or disabilities.  The 
preponderance of the evidence is against the claim for 
service connection for a back disorder, and the claim is 
denied.

III.  Service Connection for Residuals of a Laceration of the 
Left Arm, Including CTS

A.  Factual Background

Service medical records do not show that the veteran was seen 
for left arm problems.  These records do not reveal the 
presence of a left arm disorder.

Service department records show that the veteran was 
hospitalized at 2 hospitals from March 1975 to March 1976.  
The diagnoses on the report of his hospital discharge in 
March 1976 do not include a left arm disability.

The veteran underwent VA examinations in 1997.  The reports 
of those examinations do not show a left arm disability.

A private medical report dated in April 2001 shows that the 
veteran underwent neurological examination.  A history of CTS 
was noted and the examiner noted that he first saw the 
veteran in 1998.  

A private medical report dated in September 2001 shows the 
veteran underwent a neurological examination.  The report 
notes that the veteran had CTS.  It was noted that the 
veteran had a history of a fall out of bed in May 1975 that 
caused a head injury.

A private medical report dated in March 2002 reveals that the 
veteran underwent a neurological examination.  The report 
notes a visible scar on the left medial forearm that he dated 
back to an injury at a service department hospital in June 
1975.

A private medical report dated in June 2002 reveals that the 
veteran underwent a neurological evaluation.  It was noted 
that he had CTS with weakness of the hands, impaired 
coordination, and loss of sensation.

In a statement received in 2002, a comrade of the veteran in 
service reported that she remembered the veteran being 
attacked by another individual while hospitalized in June 
1975 at a service department hospital.  The signatory 
reported that she was working at the hospital at the time of 
the incident, and that no report of the incident was made.

The veteran testified before the undersigned in May 2000 and 
September 2002.  His testimony was to the effect that he was 
attacked by a hospital employee while hospitalized at a 
service department medical facility in June 1975.  The 
veteran testified to the effect that he sustained a 
laceration of the left arm with resulting CTS as the result 
of the attack.

B.  Legal Analysis

The service medical records do not show the presence of a 
left arm disability and the post-service records do not 
reveal the presence of such disability until the 1990's.  He 
was found to have CTS and a scar of the left forearm.  
Statements and testimony from the veteran are to the effect 
that he sustained a laceration of the left arm while 
hospitalized in 1975 at a service department facility and 
that this laceration caused CTS.  His statements are somewhat 
corroborated by a statement of a comrade who remembers that 
the veteran was attacked by another individual while she was 
working at a service department hospital in June 1975.  The 
official medical records of the veteran's hospitalization at 
service department medical facilities from March 1975 to 
March 1976, however, do not corroborate the incident.  In any 
event, the record does not show that the veteran was on 
active duty at the time of this alleged incident.

The Board finds that the evidence does not show the presence 
of a left arm disability in service or for many years later, 
and does not link the veteran's scar of the left forearm and 
CTS to an incident of service.  The preponderance of the 
evidence is against the claim for residuals of a laceration 
of the arm, including CTS, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for a back 
disorder and residuals of a laceration of the left arm, 
including CTS, because the preponderance of the evidence is 
against those claims.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


IV.  Entitlement to a Total Rating for Compensation Purposes 
based on Individual Unemployability

A.  Factual Background

In September 1996, the veteran submitted an application for 
increased compensation based on unemployability.  In it, he 
reported that had last worked full time in April 1996.  It 
was noted that he had work experience as a registered nurse 
and 4 years of college.

Documents from the SSA and state of New Jersey show that the 
veteran was awarded disability benefits in the 1990's.  The 
records from the state reveal that he retired because of 
disability.

The veteran underwent VA examinations in 1997.  At a 
psychiatric examination in February 1997 he was found to have 
PTSD.  The Axis V diagnosis was 65 to 70.  At an orthopedic 
examination in February 1997, he had a 1/2 centimeter scar of 
the left foot with no palpable underlying soft tissue defect 
nor any bony abnormality.  The right knee had range of motion 
from zero degrees to full extension.  There was a negative 
McMurray's sign and he had no ligamentous instability.  There 
was a negative Lachman's sign.  There was no effusion.  There 
was a small superficial scar on the right knee.  With respect 
to the left knee, he had 2 scars on the medial aspect of the 
knee that were tender.  He had zero degrees at full extension 
and stated that he could not bend his knee at all.  No 
abnormalities of the right elbow or wrist were noted.  At a 
general medical examination in March 1997, no abnormalities 
of the skin were found.  

The veteran's VA vocational and rehabilitation file and 
counseling records show that the veteran was sent a letter in 
July 1997.  This letter advised him that he was not a 
suitable candidate for training because the medical evidence 
indicated that he was not able to work because of service and 
non-service connected disabilities.

A private medical report dated in April 2000 shows that the 
veteran underwent evaluation.  Range of motion of the 
cervical spine was flexion to 40 degrees, extension to 30 
degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 70 degrees.

A private medical report dated in October 2001 reveals that 
the veteran underwent evaluation.  He had zero 
dorsiflexion/plantar flexion of the left ankle on active and 
passive range of motion.

A private medical report dated in April 2002 shows that the 
veteran underwent a neurological evaluation.  He complained 
of severe headaches occurring between 5 to 10 times a month 
and lasting from several hours to all day.  It was noted that 
the headaches interfered with his day-to-day functioning.  
The examiner noted that the veteran was disabled and 
unemployed due to the combined effects of post-concussion 
headaches, CTS, degenerative disc disease, spinal 
arachnoiditis, and a tremor.

A private medical report dated in June 2002 shows that the 
veteran underwent a neurological evaluation.  The examiner 
noted that the veteran remained unemployable due to the 
combined effects of post-concussion headache, CTS, 
degenerative disc disease, and spinal arachnoiditis as well 
as tremor.

The veteran testified at hearings in May 2000 and September 
2002.  His testimony was to the effect that he could not work 
due to the severity of his service-connected disabilities.

The record shows that the veteran failed to report for VA 
examinations in 2001 and 2002, including VA examinations 
requested in 2002 pursuant to a July 2000 Board remand to 
determine the severity of the veteran's service-connected 
disabilities and their effects on his ability to work.  
Statements from the veteran are to the effect that he would 
not report for additional VA examination because the private 
medical reports of his recent evaluations were sufficient to 
determine his entitlement to a total rating for compensation 
purposes based on unemployability due to the service-
connected disabilities.

A review of the record reveals that service connection is in 
effect for migraine headaches status post head injury, rated 
50 percent disabling under diagnostic code 8100; PTSD, rated 
30 percent disabling under diagnostic code 9411; post 
operative residuals of multiple fragment wounds of the left 
knee, rated 30 percent disabling under diagnostic code 5257; 
residuals of multiple wounds of the right knee, rated 
10 percent disabling under diagnostic code 5314;  residuals 
of multiple wounds of the right elbow and wrist, rated 
10 percent disabling under diagnostic code 5308; residuals of 
multiple fragment wounds of the left foot, rated 10 percent 
disabling under diagnostic code 5310; tenders scars of the 
left knee, rated 10 percent disabling under diagnostic code 
7804; cervical sprain to include a first cervical nerve 
disorder, rated 10 percent disabling under diagnostic code 
5290; seizure disorder, rated 10 percent disabling under 
diagnostic code 8910; and seborrheic eczema of the scalp, 
rated zero percent disabling under diagnostic code 7806.  The 
combined rating for the service-connected disabilities is 
90 percent, effective from June 1997.

B.  Legal Analysis

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).  
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

The records shows that the veteran's service-connected 
disabilities support a combined rating of 90 percent and that 
he has one disability that is rated as 50 percent disabling.  
Hence, he meets the eligibility requirements for a total 
rating for compensation purposes based on unemployability if 
the evidence shows that he is unemployable due to those 
disabilities alone.

In this case, the veteran refused to report for VA 
examinations scheduled for him in 2001 and 2002 to determine 
the severity of his service-connected disabilities and their 
effect on his abilities to work.  The record does not show 
that he had a good reason for not reporting for those 
scheduled examinations.  Generally, the veteran's claim for a 
total rating for compensation purposes based on 
unemployability would be denied because of his failure to 
report for those examinations.  38 C.F.R. § 3.655(a),(b).  
The record, however, shows that the facts in the veteran's 
case have changed since 2002.  After consideration of all the 
evidence, the Board finds that a VA examination to determine 
the severity of the veteran's service-connected disabilities 
and their effect on his ability to work is no longer needed.

In the March 2003 Board decision, service connection was 
granted for additional disabilities.  The April 2003 RO 
rating decision implemented the Board's decision and assigned 
evaluations for 3 additional disabilities based on that 
decision, and granted service connection for another 
disability with a compensable evaluation.  The Board has also 
granted service connection for left ear otitis media in this 
decision.

The record shows that the veteran had 4 years of college and 
work experience as a registered nurse, and that he has not 
work since April 1996.  The evidence, including documents 
received from the SSA and state of New Jersey, and a VA 
vocational rehabilitation record, reveals that he is 
unemployable due to service and non-service-connected 
disabilities.  The question now for the Board to decide is 
whether the service-connected disabilities alone are of such 
severity as to prevent him from engaging in substantial 
gainful employment compatible with his education and work 
experience.  

The record reveals that the veteran has numerous service-
connected disabilities and that those conditions have been 
adequately rated under the appropriate diagnostic codes in 
the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.7.  Those disabilities include migraine 
headaches 5 to 10 times per month lasting from several hours 
to all day that interfere with his daily functioning as noted 
in the private medical report of his neurological evaluation 
in March 2002.  The VA report of his psychiatric examination 
in February 1997 shows an Axis V diagnosis or GAF (global 
assessment of functioning) score of 65 to 70 that indicates 
some difficulty in social, occupational or school 
functioning.  The record also reveals that he has several 
physical disabilities, including left knee, right knee, right 
elbow and wrist, left foot, and neck disorders that produce 
functional impairment.  While the record indicates that the 
veteran has a low back condition and that this condition was 
a significant factor in the award of disability benefits from 
the SSA and disability retirement from the state of New 
Jersey, the record also reveals that his service-connected 
disabilities alone produce severe occupational impairment.

The evidence as a whole leaves the Board uncertain as to 
whether or not the service-connected disabilities alone 
prevent the veteran from engaging in substantially gainful 
employment compatible with his education and work experience.  
The Board finds that the overall evidence is essentially in 
equipoise on this matter.  Hence, the veteran prevails on his 
claim for a total rating for compensation purposes based on 
unemployability with application of the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.
















ORDER

Service connection for left ear otitis media is granted.

Service connection for degenerative disc disease with 
arthritis of the lumbosacral spine is denied.

Service connection for residuals of a laceration of the left 
arm, including CTS, is denied.

A total rating or compensation purposes based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits.




____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

